Citation Nr: 9920349	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, current rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the status 
post surgical removal of excess skin in the lateral canthal 
region and for the correction of iatrogenic deformity of the 
right ear, currently rated as 10 percent disabling.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
impotency secondary to surgery for Peyronie's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Although the veteran complains of impotency secondary to 
surgery for Peyronie's disease and a lack of ejaculation 
resulting from his penile surgery in 1995, there is no 
competent evidence that shows that the veteran has any 
additional disability that was the result of VA training, 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation.

3.  The veteran's various facial scars, and those behind his 
ears, are productive of no more than mild disfigurement.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for impotency from surgery for 
Peyronie's disease is not well grounded.  38 U.S.C.A. §§ 
1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.358 (1996) 
and (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for status post surgical removal of excess skin in the 
lateral canthal region and for the correction of iatrogenic 
deformity of the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
7800 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim Pursuant to 38 U.S.C. § 1151 

Per the VA medical records, the veteran was seen in June 1991 
at the Miami VA Medical Center (VAMC) for erectile 
dysfunction.  The records reads as follows:

60 year old white male with a history of 
erectile dysfunction here concerning the 
same problem:  difficulty maintaining 
erection [for the past] four to five 
years.  Last seen June 1989.  Patient 
underwent regiscan which showed good 
quality nocturnal erections, hormonal 
evaluation was normal.  Workup also 
included psychological testing which 
revealed a behavioral etiology of his 
sexual dysfunction.

He was diagnosed as having psychogenic impotence.  He 
subsequently underwent sexual counseling.  Then, in April 
1994, the veteran developed Peyronie's disease. 

Peyronie's disease is characterized by a 
curvature of the erect penis due to a fibrous 
plaque or scar in the erectile tissue.  If the 
curvature is pronounced, it may cause pain with 
erections and impair or prevent intercourse.  
The cause of the plaque formation remains 
unknown.  In most instances the problem 
resolves spontaneously within 1 to 3 years 
after the onset.  There are no medications of 
proven value in treating Peyronie's disease, 
although there are anecdotal reports of benefit 
from vitamin E and para-aminobenzoate.  Because 
of spontaneous resolution of the problem, an 
apparent benefit from medication may be 
coincidental.  No adequately controlled studies 
have been done that document benefit from use 
of medications.  See 
http://www.mayohealth.org/mayo/askphys/qa961208
.htm. 

After being treated with medications for this condition, and 
once it was determined that the veteran's symptoms were not 
improving, a dorsal vein graft was performed.  Per the 
veteran, he claimed that his condition did not improve and 
was was left totally impotent.  To correct this problem, he 
was given the option of further surgery or a penile implant.  
The veteran chose a penile implant.  Again per the veteran, 
although he now is capable of having an erection, he claims 
that he has difficulty therewith and that there is an 
abnormal curvature of the penis.  He also claims that he has 
problems ejaculating.

In 1997, the veteran underwent an examination at the VAMC.  
Loss of Penis, All or Partial; Impotence (GU) Examination, 
September 22, 1997.  During that examination, it was 
determined that the penile implant was functioning well even 
though there was some numbness in the distal penile shaft.  
He was diagnosed with permanent impotence treated with an IPP 
(inflatable penile prosthesis).  The examiner also noted that 
the veteran's ejaculating problem existed prior to his 
implant surgery and was unrelated to the penile prosthesis 
surgery.

The veteran has filed a claim for benefits pursuant to 38 
U.S.C.A. § 1151.  He contends that as a result of the 
operation, he can no longer ejaculate.  As a result of his 
claim, the records of the operation were obtained and 
included in the claims folder for review.  Upon reviewing all 
of the evidence, the RO has concluded that entitlement to 
compensation under 38 U.S.C.A. § 1151 for the residuals of 
surgery on the penis was not allowable, and thus, denied the 
claim.  The veteran then appealed the case to the Board for 
review.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the veteran 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table); Franko v. Brown, 
4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 610-611 (1992); and, Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The elements of a "well grounded" claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 are whether there is 
additional disability which resulted from training, 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation.  Where a claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The statute in effect at the time of the veteran's claim 
provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 38 
U.S.C. Chapter 31, awarded under any of the laws administered 
by VA, or as a result of having submitted to an examination 
under any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability or death 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  38 
U.S.C.A. § 1151 (West 1991).

The criteria for entitlement to compensation pursuant to § 
1151 were amended during the pendency of the veteran's 
appeal.  See discussion of Gardner in the Introduction.  
Effective October 1, 1997, the statute provides that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A disability is a 
qualifying disability if the disability was not the result of 
the veteran's willful misconduct and: 

(1)  the disability was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by VA, 
either by a VA employee or in a VA 
facility as defined in 38 U.S.C. § 
1701(3)(A), and the proximate cause of 
the disability was 

(A)  carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or 

(B)  an event not reasonably foreseeable; 
or 

(2)  the disability was proximately 
caused by the provision of training and 
rehabilitation services by VA as part of 
an approved rehabilitation program under 
38 U.S.C. Chapter 31. 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998).

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board must evaluate which version of 
38 U.S.C.A. § 1151 would be more favorable to the appellant.

The Board finds that to evaluate the veteran's claim pursuant 
to both the old criteria and the new criteria is not 
prejudicial to the veteran.  Both sets of criteria require 
that the veteran show an additional disability as a 
prerequisite to establishing entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151, and that there be some 
etiological connection between the additional disability and 
VA treatment.  As the evidence does not show that the veteran 
has any additional disability which resulted from his VA 
treatment, or any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, the Board finds that the 
veteran does not meet the more liberal criteria of 
38 U.S.C.A. § 1151, in effect prior to October 1, 1997, nor 
does the veteran meet the more stringent criteria of 
38 U.S.C.A. § 1151 in effect subsequent to October 1, 1997.  
As the superseded version of 38 U.S.C.A. § 1151 is more 
beneficial to the veteran, any analysis under the amended 
38 U.S.C.A. § 1151, in effect subsequent to October 1, 1997, 
is unnecessary.  Therefore, the Board finds that the failure 
to inform the veteran of the provisions of the amended 
statute is not prejudicial to the veteran.

Here, the determinative issue is whether an additional 
disability resulted from the veteran's surgery at the VA 
facility in 1995.  The Board concludes that medical evidence 
is needed to lend plausible support for the issue presented 
because it involves questions of medical fact requiring 
medical knowledge or training for its resolution.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995); also Layno v. Brown, 6 Vet. 
App. 465, 470; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A review of the medical evidence does show that immediately 
following the veteran's surgery, he experienced tenderness 
and discomfort in the area subject to the operation.  
However, as a result of the surgery and with the assistance 
of a penile implant, the veteran is capable of maintaining an 
erection.  Per the veteran, it still produces semen.  His 
only problem is with ejaculation.  Yet, despite the veteran's 
contentions, medical evidence has not been presented that 
would corroborate the veteran's claim that his lack of 
ejaculatory capability is due to the 1995 surgical procedure.

As the Board as reported, the veteran has alleged that he has 
some residual effects from his surgery; i.e., the lack of 
ejaculation.  However, he has only proffered his assertions; 
medical evidence in support of his claim has not been 
presented.  Mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
show that he has an additional disability as a result of his 
1995 surgery do not constitute a well-grounded claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Where the determinative 
issue involves medical causation or a medial diagnosis, 
competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.).

Thus, it is the Board's opinion that the medical evidence 
fails to show that the veteran has any additional disability 
that can be attributed to his surgical treatment while in a 
VA hospital.  Moreover, the post-surgery and hospitalization 
records clearly show that the veteran was consistently 
improving or in an improved condition after he underwent the 
surgery.  As there is no current medical evidence that 
clearly shows that the veteran had an additional disability, 
the veteran's claim is not well-grounded and it is denied.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Evaluation

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The claims folder indicates that the veteran underwent a 
bilateral blepharoplasty on his upper and lower eyelids in 
March 1994.  Following this surgery, he had large folds of 
skin in the corners of both of his eyes removed in September 
1994.  During this procedure, an intraoperative hematoma 
occurred which lead to the veteran having facial asymmetry.  
That is, the skin of his face was pulled tighter to one side 
and an iatrogenic deformity of the right ear became 
pronounced.  Another surgery was conducted in may 1995 to 
correct the right ear deformity.  The asymmetry of the face 
was not corrected.  

Copies of the surgical reports along with colour pictures of 
the veteran's face were forwarded to the RO for review.  In a 
decision dated February 8, 1996, the RO concluded that 
compensation under 38 U.S.C. § 1151 was in order.  A 30 
percent evaluation was initially assigned which was then 
reduced to 10 percent pursuant to the criteria found as 38 
C.F.R. Part 4, Diagnostic Code 7800 (1996).  The veteran has 
appealed the rating of 10 percent claiming that the scars are 
more severe than currently rated.

Scars will be rated on limitation of function of the part 
affected.  38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  
Where there are disfiguring scars of the head, face, or neck, 
resulting in complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement, a 50 percent evaluation will be assigned.  
Where the disfiguring scars of the head, face, or neck or 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, a 30 percent 
evaluation will be assigned.  Where the scars are moderate 
and disfiguring, a 10 percent evaluation will be assigned.  
Where the scars are slight, a zero percent evaluation will be 
assigned.  38 C.F.R. Part 4, Diagnostic Code 7800 (1998).  
When, in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, the 50 
percent rating may be increased to 80 percent, the 30 percent 
rating may be increased to 50 percent, and the 10 percent 
rating may be increased to 30 percent.  38 C.F.R. Part 4, 
Diagnostic Code 7800 (1998).  A compensable evaluation for 
scars (other than burn scars or disfiguring scars of the 
head, face, or neck) requires that they be poorly nourished, 
with repeated ulceration, that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. Part 
4, Diagnostic Codes 7803, 7804, and 7805 (1998).

As noted above, the claims folder contains numerous four 
inches by six inches colour photographs of the veteran's 
face.  In looking at the pictures, the Board sees a man in 
his late fifties to very early sixties in age.  He does not 
look like a man 68 years of age.  He has a full head of gray, 
black, and white hair.  While his face is somewhat 
asymmetrical to the right, there are no obvious scars on his 
face.  In fact, there are very few wrinkles at all on his 
face.  In reviewing the close-up picture of his eyes, the 
scars remaining from his eyelid surgeries are neglible at 
best.  The veteran does have, per the photographs, some 
scaring behind and in front of the ears.  However, they are 
not "Frankensteinian" (sic) - they are, instead, only 
slightly perceptible to the camera and camouflaged by the 
veteran's hair and ears themselves.  Neither the facial scars 
nor the scars behind the ears are disfiguring and they are 
not repugnant in nature.

The Board additionally notes that the medical records have 
found the veteran's scars to be well-healed, nontender, and 
not attached to any underlying structures.  In determining 
whether an increased evaluation is warranted, the VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Given the schedular 
criteria for the rating of scars, the Board finds no basis 
for a disability evaluation in excess of 10 percent. 

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

1.  Because the veteran's claim for entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for impotency 
secondary to surgery for Peyronie's disease is not well-
grounded, the claim is denied.

2.  Entitlement to an increased evaluation for the status 
post surgical removal of excess skin in the lateral canthal 
region and for the correction of iatrogenic deformity of the 
right ear (scars) is denied.


REMAND

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (1998) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1998).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

In the appeal before the Board, the veteran's right knee is 
classified under limitation of motion.  The veteran has 
claimed that this condition induces pain and discomfort as 
well.  Therefore, based on the instructions given by the 
Court in DeLuca, the RO must discuss the effect of pain on 
the veteran's disability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran is to be afforded a 
special orthopaedic examination for the 
purpose of ascertaining the current 
severity of the veteran's service-
connected right knee disability.  All 
indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  The report of the examination 
should include a description of the 
effect, if any, of the veteran's pain on 
the function and movement of the feet in 
accordance with 38 C.F.R. §§ 4.40 and 
4.45 (1998).

The claims folder and this Remand are to 
be made available to the examiner for 
review before the examination.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
  [In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United States Court of Veterans Appeals, renamed in 
March 1999 as the United States Court of Appeals for Veterans Claims, and hereinafter called the Court, 
invalidated 38 C.F.R. § 3.358(c)(3), a section of the regulation implementing 38 U.S.C.A. § 1151 (formerly § 
351), on the grounds that that section of the regulation that included an element of fault, did not properly 
implement the statute.  As a result of that ruling, the Board stayed readjudiction of the claims, pending 
further appeal of Gardner.

Subsequently, the Court's Gardner decision was affirmed by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and was appealed to 
the United States Supreme Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision in Gardner, affirming the decisions of the 
Court of Veterans Appeals and the Court of Appeals. Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  Thereafter, the Secretary of VA sought an opinion from the Attorney General of the United States 
(Attorney General) as to the full extent to which benefits were authorized under the Supreme Court's 
decision.  On January 20, 1995, the Secretary received an opinion from the Department of Justice's Office of 
Legal Counsel.  On January 26, 1995, the Chairman of the Board announced the lifting of the Board's stay on 
the adjudication of cases affected by Gardner.]

  The Board has considered whether it should provide the veteran with notice and an opportunity to respond 
to the internet reference [http://www.mayohealth.org/mayo/askphys/qa961208.htm] relating to Peyronie's 
disease before entering a final decision.  The reference to the internet, and subsequently the Mayo Clinic's 
webpage, is merely to provide a definition of the terms in question.  The Board is not relying on this 
definition as a basis for deciding this appeal.  Consequently, the Board believes there is no need to provide 
the veteran with notice and an opportunity to respond to the internet reference relating to Peyronie's disease 
prior to entering a final decision.



